*694Writ not considered. Applicant must first exhaust his remedies below by invoking the supervisory jurisdiction of the court having appellate jurisdiction in the premises (Twenty-fourth Judicial District Court) before invoking the supervisory jurisdiction of the Supreme Court. R.S. 13:2562.11. See State v. Greff, 255 La. 211, 230 So.2d 81 (1969); La. St. Bd. of Medical Examiners v. Eastman, 251 La. 1032, 208 So.2d 318 (1968); La. St. Bd. of Medical Examiners v. England, 251 La. 1033, 208 So.2d 318 (1968); Moity v. Mahfouz, 242 La. 625, 137 So.2d 514 (1961).
SUPPLEMENTAL OPINION
By supplement to the record in this application, it having been shown that the 24th Judicial District Court has denied supervisory jurisdiction in the matter, we grant this application and the Judge of the 24th Judicial District Court shall forthwith consider applicant’s petition for mandamus under its supervisory jurisdiction or show cause to the contrary in this court on or before July 23, 1973, at 10 o’clock a. m. Applicant cannot be sentenced as a second offender for he is not charged as such. La.Code Crim.P. Art. 483; State v. Montgomery, 250 La. 326, 195 So.2d 285 (1967).